Citation Nr: 0514822	
Decision Date: 06/01/05    Archive Date: 06/15/05

DOCKET NO.  05-08 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for bilateral eye 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Dean, Counsel



INTRODUCTION

The appellant had active service from May 1943 to February 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating determination by the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The appellant is 82 years old.  In May 2005, the Board 
granted his motion to advance his appeal on the Board's 
docket due to his advanced age.  


FINDINGS OF FACT

1.  A bilateral eye disability was not present in service or 
for many years afterward.  

2.  The appellant's current bilateral eye disability is not 
etiologically related to service.  


CONCLUSION OF LAW

A bilateral eye disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West. 2002)] and the implementing regulations [codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004)] are 
applicable to the veteran's claim.  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.

The record reflects that through various letters and the 
statement of the case, the RO has notified the appellant of 
the evidence and information needed to substantiate the 
current claim, the information he should provide to enable 
the RO to obtain evidence on his behalf, the assistance that 
VA would provide to obtain evidence and information on his 
behalf, and the evidence that the appellant should submit if 
he did not desire the RO to obtain the evidence on his 
behalf.  See, e.g., the letter addressed to the appellant by 
the RO dated May 17, 2004.  In this letter, the RO 
specifically informed the appellant of the current status of 
his claim and of the evidence already of record in support of 
those claims, and of what the evidence must show in order to 
support the claims.  The appellant was also asked to inform 
the RO of any additional evidence or information which he 
thought would support his claim, so that the RO could attempt 
to obtain this additional evidence for him.  Moreover, since 
the veteran was informed of the evidence that would be 
pertinent to his claim and requested to submit such evidence 
or provide the information necessary to enable the RO to 
obtain such evidence, the Board believes that the veteran was 
on notice of the fact that he should submit any pertinent 
evidence in his possession.  Therefore, to this extent, the 
Board is satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Moreover, in response to the RO's request for evidence to 
support his claim, the appellant has submitted copies of 
private medical records dating from 2002 to 2004.  The 
appellant was informed in the statement of the case that no 
relevant treatment records were found at the VA Medical 
Center in Clarksburg, West Virginia.  Neither the appellant 
nor his representative has identified any additional evidence 
which could be obtained to substantiate the present claim, 
and the Board is also unaware of any such outstanding 
evidence or information.  The Board acknowledges that the 
veteran has not been afforded a VA examination to determine 
the etiology of any currently present acquired eye disorders; 
however, the Board has determined that the medical evidence 
of record is sufficient to decide the claim.  The medical 
evidence shows that the veteran's visual acuity was normal in 
service.  There is no medical evidence of the presence of any 
eye disorder until more than 50 years following the veteran's 
discharge from service, nor is there any indication in the 
medical evidence that any current eye disorder is 
etiologically related to service.  Consequently, the Board is 
of the opinion that there is no reasonable possibility that a 
VA examination would result in evidence to substantiate the 
veteran's claim.  Therefore, the Board is also satisfied that 
the RO has complied with the duty to assist requirements of 
the VCAA and the implementing regulations.  Although the 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

In the present case, the relevant issues were initially 
adjudicated by the RO in September 2004, after VCAA 
notification had been provided to the appellant in the RO's 
May 2004 letter.  The claim was last adjudicated on a de novo 
basis in January 2005 after all relevant evidence had been 
received from the appellant.  In sum, the Board is satisfied 
that any procedural errors in the RO's development and 
consideration of this claim were insignificant and non-
prejudicial.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claim.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Refractive error of the eye is not a disease or injury within 
the meaning of applicable legislation providing for 
disability compensation benefits.  38 C.F.R. § 3.303(c).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

In the present case, the appellant served in World War II as 
a Company Clerk.  The report of his medical examination in 
May 1943 at the time of his induction into active service 
reflects no findings of an eye disability, and vision testing 
disclosed 20/20 vision in both eyes.  The service medical 
records reflect no complaints or findings indicative of an 
eye injury or of an eye disability, and the appellant's 
bilateral vision again was tested as 20/20 at the time of his 
separation medical examination in February 1946.  

The appellant's claim seeking service connection for loss of 
eyesight was received in March 2004.  In support of that 
claim, he has submitted private medical records dating from 
2002 to 2004 which disclose several current eye disabilities, 
including bilateral macular degeneration, bilateral 
cataracts, a retinal pigment epithelial detachment with 
retinal holes in the left eye.  There is no indication in 
these records that any of the veteran's current eye disorders 
are related to his active military service.

In fact, the evidence of a nexus between the veteran's 
bilateral eye disability and his military service is limited 
to his own statements that his current loss of eyesight is 
the result of his military duties.  The veteran has not 
otherwise indicated why he believes that his bilateral eye 
disability is related to service.  The Board recognizes the 
sincerity of the appellant's belief in the merits of his 
claim; however, as a lay person, he is not competent to 
render a medical diagnosis or an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 494 
(1992).  Accordingly, this appeal will be denied.  


ORDER

Service connection for bilateral eye disability is denied.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals



 Department of Veterans Affairs


